                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION




UNITED STATES OF AMERICA


       V.                                               CR 111-090


TERRANCE JAMAL LUKE




                                         ORDER




       Defendant       Terrance     Jamal   Luke    has filed        a    motion    seeking

credit against his federal sentence for time he served in Jefferson

County Jail prior to his sentencing.                   Matters of credit for time

served      and   other   length     of sentence       determinations         are    better

directed to the federal Bureau of Prisons                     C'EGP") and not this

Court.       Indeed, the BOP has the power to designate the housing

state facility nunc pro tune as the place of federal confinement

so that a defendant may gain credit against a federal sentence for

the time served in the state facility.                 However, this is a decision

within the discretion of the BOP.                 Here, Defendant indicates that

he has exhausted his administrative remedies with the BOP.


       Nevertheless, any judicial challenge to the BOP's decision

must   be     brought     under     28   U.S.C.    §   2241    in    the    district     of

confinement rather than in the sentencing court.                            Fernandez v.

United      States,    941   F.2d   1488,   1495 (11th        Cir.       1991); see   also

United States v. Nyhuis, 211 F.3d 1340, 1345 (11th Cir. 2000) (^^A

claim for credit for time served is brought under 28 U.S.C. § 2241
after the exhaustion of administrative remedies.").     Accordingly,

Defendant must bring his § 2241 challenge in the Eastern District

of Texas, which has territorial jurisdiction over the facility in

which Defendant is presently incarcerated.

        Upon the foregoing. Defendant's motion for credit for time

served (doc. 49) is hereby DENIED.   The Clerk is directed to serve

a copy of this Order upon Defendant.

     ORDER ENTERED at Augusta, Georgia, this J^day of August,
2019.




                                     J. R^NDgl^ALL, ytilEF JUDGE
                                     unitedTstates district court
                                     SOUTHERN   DISTRICT OF GEORGIA
